Citation Nr: 1824109	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  16-40 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine ("low back disability").

2.  Entitlement to an increased evaluation in excess of 10 percent for radiculopathy, left lower extremity.  

3.  Entitlement to an increased evaluation in excess of 10 percent for radiculopathy, right lower extremity.  

4.  Entitlement to an increased evaluation in excess of 10 percent for osteoarthritis of the right knee.  

5.  Entitlement to a compensable evaluation for residuals of epididymitis.

6.  Entitlement to service connection for left knee disability.



REPRESENTATION

Veteran represented by:	Virginia A. Girard- Brady, Attorney


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2014 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2017, the Veteran initiated an appeal of the RO's October 2017 rating decision that granted a noncompensable rating for residuals of epididymitis, a 10 percent disability rating for right knee osteoarthritis, and denied service connection for left knee disability.  Despite this, as will be discussed in detail below, the RO did not address these claims in a statement of the case, as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added these claims on appeal.

The issue of increased disability evaluations for radiculopathy of the bilateral lower extremities has been raised by the record.  In an October 2016 rating decision the RO granted service connection for radiculopathy of the left and right lower extremities, assigning a 10 percent evaluation for each.  The Veteran filed a notice of disagreement in November 2016.  As the Board retains jurisdiction over such issues as part and parcel of the Veteran's higher rating claim for a low back disability, it has been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

The issues of entitlement to service connection for left knee disability, entitlement to a compensable rating for residuals of epididymitis, and entitlement to a disability rating in excess of 10 percent disability rating for right knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's low back disability was manifested by painful limitation of motion with forward flexion, at worst, to 35 degrees, but without ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting at least four weeks.

2.  For the entire appeal period, the Veteran's radiculopathy of the sciatic nerve of the left lower extremity was manifested by mild neurological impairment, but not moderate impairment.

3.  For the entire appeal period, the Veteran's radiculopathy of the sciatic nerve of the right lower extremity was manifested by mild neurological impairment, but not moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  Throughout the period on appeal, the criteria for a disability rating of 10 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a), DC 8520.

3.  Throughout the period on appeal, the criteria for a disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a), DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In September 2017 the Board remanded this matter for additional development to include obtaining a VA examination.  The Court of Appeals for Veteran's Claims (Court) has recently held that if a Veteran is not experiencing a flare up at the time of the examination, the examiner must ascertain the severity, frequency, duration, or functional loss manifestations related to flare ups by alternative means, including, but not limited to, asking the Veteran to provide a full description.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Although in this case the Veteran did not report flare-ups in the most recent examination, as discussed in detail below, the Veteran has otherwise provided an adequate description of the frequency, severity, duration, and additional functional loss that he experiences during flare-ups.  Thus the Board finds that remand is not necessary to comply with the holding in Sharp as there is adequate evidence to base a determination.  The Board finds that the September 2017 remand directives have been substantially complied with, and therefore, will adjudicate the matter.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In other words, the relevant focus in adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

When assessing the present level of disability for the period on appeal, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1(2011). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Increased Disability Rating

Low back disability

The Veteran's has been assigned a 20 percent disability rating for his service-connected lumbar spine disability under Diagnostic Codes 5293-5295.

In a September 1988 rating decision, the RO granted service connection, assigning an effective date of February 1, 1988, with a 10 percent disability rating.  In an October 2002 rating decision, the RO increased the disability rating to 20 percent, assigning November 8, 2000, as the effective date.  The Veteran filed his instant request for an increase in November 2014.  

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under this formula, a 10 percent rating is assigned for forward flexion greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.  The criteria provides for a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS may be evaluated under either the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Radiculopathy of the bilateral lower extremities

The Veteran's has been assigned a 10 percent disability rating for his service-connected radiculopathy of the left lower extremity and a 10 percent disability rating for his radiculopathy of the right lower extremity, effective October 4, 2016.  Diagnostic Code 8520,which governs paralysis of the sciatic nerve.

Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Here, the evidence shows radiculopathy in the lower extremities but no bowel or bladder disturbance or other abnormalities. 

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a .

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  Id.  An 80 percent rating is available for complete paralysis evidenced by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  

An introductory note to the rating schedule for diseases of the peripheral nerves indicates that where the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  38 C.F.R. § 4.124a.

The Board notes that words such as mild, moderate and severe, as used in the various diagnostic codes are not defined in the rating schedule.  The use of these terms by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Factual Background and Analysis

Low back disability

The Veteran contends that his low back disability warrants a rating in excess of 20 percent.  For the reasons explained below, the Board finds that a rating in excess of 20 percent is not warranted at any time during the appeal period.

The Veteran filed his claim for an increased disability rating in April 2014.  Under the governing law and regulations outlined above, the Board generally reviews the evidence dating back to one year prior to the date of the claim to determine whether, within that one-year period, an increase in a disability was factually ascertainable.  See 38 C.F.R. § 3.400(o).  For that reason the Board will assess private medical records dated outside of the appeal period.  

During an August 2013 private medical visit and upon physical examination it was noted that the Veteran had right sided tenderness in his lower back, negative straight leg, strength intact bilateral, 2+ reflexes with no spinal tenderness.

The Veteran underwent a spinal examination with a private provider in August 2013.  Upon examination, it was noted that the Veteran had ankylosis of the "SI" joints, no fracture or dislocation.  L4-5 and L5-S1 disc disease, lower lumbar spine facet arthrosis and degenerative changes were also noted. 

A November 2013 lumbar and hip evaluation by private provider indicates lumbar active range of motion (AROM) as severely limited.  No degrees of range of motion (ROM) were noted.  

Another November 2013 private medical note indicates a diagnosis of low back pain (LBP) and the functional assessment was noted as severely limited ROM, activity tolerance and mobility.

An additional November 2013 private medical note indicates a diagnosis of LBP, and the functional assessment was noted as severe hypomobility throughout lumbosacral (L/S) area and hips; pain decreased activity tolerance; and poor squat tolerance.  

A June 2014 VA examination report notes the Veteran's complaints of low back pain.  He described the pain as constant, ranging from a 4 out 10 on the pain scale to 8 out of 10.  He reported the pain being worse when he wakes up in the morning, stating it increases when he stands or sits for a long period of time.  The Veteran further reported flare-ups that make walking more difficult and painful for him.

Upon physical examination, the June 2014 examiner noted the Veteran's lumbar range of motion as follows:  forward flexion at 40 degrees with 90 degrees being normal, objective evidence of painful motion beginning at 40 degrees, extension at 20 degrees with 30 degrees being normal, objective evidence of painful motion beginning at 20 degrees, right lateral flexion at 10 degrees with 30 degrees being normal, objective evidence of painful motion beginning at 10 degrees, left lateral flexion at 20 degrees with 30 degrees being normal, objective evidence of painful motion beginning at 20 degrees, right lateral rotation at 30 degrees or higher with 30 degrees being normal, objective evidence of painful motion beginning at 30 degrees or higher, left lateral rotation at 30 degrees or higher with 30 degrees being normal, objective evidence of painful motion beginning at 30 degrees or higher.

With repeated performance of range of motion examination, there was no additional limitation in ROM, but functional loss and or functional impairment was noted.  The contributing factors were noted as less movement than normal and pain on movement.  The report indicated localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  It was described as pain to palpation over paraspinal muscles on the right L3-L5.  He had normal gait and spinal contour.  There was no indication of muscle spasm, guarding of the thoracolumbar spine, or muscle atrophy.  His motor examination showed 5/5 strength throughout his lower extremities.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no indication of ankylosis of the spine or intervertebral disc syndrome (IVDS).  The Veteran's regular use of a cane when walking was noted.  Results of magnetic resonance imaging (MRI) indicated arthritis.  Impact on his ability to work was described as lower back pain making walking difficult and impacting his ability to sit or stand for long periods of time.  

The examiner concluded that the Veteran gave his best effort and that the ROM is consistent with x-rays findings of multilevel degenerative changes of the lumbar spine.  The examiner recommended consideration of specific prescription drugs for chronic pain in addition to consideration of diagnosis of and prescription for depression secondary to chronic pain.  

The examiner noted the criteria under Mitchell, stating that pain could limit the functional ability during a flare-up or when the lower back is used repeatedly over time.  The examiner concluded that he was unable to objectively quantify loss of ROM of the spine as the estimated ROM is highly variable due to multiple subjective and unmeasurable factors.  

In September 2014, upon examination of the lower back paraspinal and spinal lumbar tenderness, strength of motion was intact, and 2+ reflex patellar was noted.  The examiner suggested a MRI be ordered of lumbar spine and referral to back specialist.  

In a September 2014 private treatment record the Veteran reported muscle spasms at nighttime.  

The Veteran underwent a spinal examination with a private provider in October 2014.  MRI imaging of the lumbar spine was performed and the examiner noted the degenerative change most significant was at L4-5.  The L4-5 had moderate to severe right-sided foraminal stenosis with probable exiting L4 nerve root impingement.  Moderate left foraminal stenosis was noted.  

The assessment was stated as chronic lower back pain secondary to degenerative arthritis in the lower lumbar spine.  The examiner noted a referral to the spine clinic for evaluation and consideration for referral for a cortisone injection.  

In December 2014 the Veteran was diagnosed with lumbar spondylosis and lumbar radiculopathy and spinal stenosis.  

A December 2014 private medical report notes increased right low back pain.  It was noted that sitting, standing, or walking too long aggravates pain.  There were no radicular complaints or prior injections to his back reported.  The examiner noted that the Veteran limped mainly because of his knee.  Aggravating factors were listed as pain, aggravated at nighttime, but not with movement, repetitive motion, or by work.  Associated symptoms were listed as limp, but no weakness, no sensory deficit, no numbness, and no tingling.  Upon examination of the back, the following ROM were noted as flexion normal, extension normal and painful, left and right lateral rotation normal, left and right lateral flexion normal and strength as 5/5 in all directions except noted, and palpation tender.  The Veteran had pain to the right L4 5 facet region with no tenderness to the SI joint or piriformis noted.  

A January 2015 private medical note indicates the functional assessment as the Veteran is using a cane for ambulation and is unable to stand for more than 15 minutes secondary to increased lumbosacral pain.

A January 2015 private lumbar spine assessment indicates movement loss moderate for flexion and major for extension.  There are notations under pain for both flexion and extension, but it is illegible.  "PTA" assessment states as able to perform repeated posterior overcorrect without production of right lower extremity pain and without increasing lumbosacral pain.  Flexion/extension/ side glide active range of motion of the lumbar spine were noted as all improved following repeated posture overcorrect.  

A February 2015 "PT" assessment indicates improved active range of motion of lumbosacral spine after performance of "REI" standing with table top support.  The examiner noted posterior derangement syndrome, requiring increased frequency of performance in order to reduce symptoms.  

A March 2015 "PT" assessment indicates flexion and extension on active range of motion of lumbosacral spine improved slightly following performance of one session of recovery of function.  

The Veteran underwent an additional VA examination in October 2016.  He was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran reported flare-ups describing it as daily, moderate to severe pain, and stiffness.  He also reported functional loss or functional impairment, describing it as limiting prolonged walking, standing, sitting, driving, lifting, and carrying.  

Upon physical examination, the October 2016 examiner noted the Veteran's lumbar range of motion as follows:  forward flexion 0 to 65 degrees, extension 0 to 15 degrees, right lateral flexion 0 to 25 degrees, and left lateral flexion 0 to 25 degrees, right lateral rotation 0 to 25 degrees, left rotation 0 to 25 degrees.  It was noted that the range of motion contributes to functional loss.  It was also noted that forward flexion and extension range of motion exhibited pain.  Evidence of localized tenderness or pain on palpation of the joints or associated soft tissue was noted.  This was described as moderate tenderness to palpation in the paraspinous.  There was no additional loss of function or range of motion after repetitive use testing.  It was noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over period of time.  Guarding and muscle spasm of the thoracolumbar spine was noted, but not resulting in abnormal gait or abnormal spinal contour.   

There was no indication of muscle atrophy.  Radicular pain or symptoms due to radiculopathy were noted.  The nerve roots involved were listed as L4/L5/S1/S2/S3 on both sides, with the severity described as mild.  The Veteran's regular use of a brace and cane were noted.  The impact on his ability to work was described as limits lifting/carrying, prolonged standing/walking, stairs.  

The Veteran was afforded another VA examination in November 2017.  He was diagnosed with degenerative arthritis of the spine and right lumbar radiculopathy.  Flare-ups were not reported.  Functional loss or impairment was described as limiting prolonged walking or weight bearing and impairing any bending or lifting.  
Upon physical examination, the 2017 examiner noted the Veteran's lumbar range of motion as follows:  forward flexion 0 to 35 degrees, extension 0 to 10 degrees, right lateral flexion 0 to 15 degrees, left lateral flexion 0 to 15 degrees, right lateral rotation 0 to 20 degrees and left lateral 0 to 20 degrees.  The range of motion itself contributed to functional loss, as the Veteran could not bend or lift.  The ranges of motion that exhibited pain were noted as forward flexion, extension, right lateral flexion, and left lateral flexion.  There was evidence of pain on weight bearing.  The objective evidence of localized tenderness or pain on palpation of the joints and associated soft tissue of the spine was noted, and described as moderate lumbar tenderness.  No additional loss of function or range of motion was found after repetitive testing.  

Pain, weakness, fatigability, or incoordination significantly limiting functional ability with repeated use over period of time was not described in terms of range of motion, but it was described as limiting prolonged weight bearing of more than about 20 minutes.  There was no indication of guarding, muscle spasm, muscle atrophy, ankylosis of the spine, or IVDS.  Radicular pain or any other signs or symptoms due to radiculopathy were noted on the right lower extremity.  The right sided nerve roots (sciatic nerve) were listed as L4/L5/S1/S2/S3.  The Veteran's constantly used a cane because of back and knee pain.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  There was evidence of thoracolumbar pain with and without weight bearing and with active or passive motion.  

A November 2017 private medical report indicates moderate degenerative changes in the visualized lumbar spine.  No suspicious osseous lesions were noted.  

After review of the evidence, the Board finds that for the entire appellate period a 20 percent rating is warranted because the evidence of record shows forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees-even when considering the evidence of flare-ups, painful motion, and functional loss.  

The preponderance of the evidence is against a finding supporting a higher rating under applicable diagnostic criteria under the General Rating Formula and Diagnostic Codes 5237 and 5242.  The Veteran presented with normal gait and muscle spasms.  There was one notation of ankylosis of the sacroiliac joint, but at no time during the appeal period did he have favorable ankylosis of the entire thoracolumbar spine.  Therefore a 40 percent disability rating could not be assigned.  

Indeed, the October 2016 VA examiner diagnosed him with IVDS, but the Veteran would not receive a higher evaluation if his low back disability was evaluated under Diagnostic Code 5293, because the Veteran has never been ordered on bed rest by a physician.  

Again, the Veteran is not entitled to a higher disability rating because he does not have forward flexion of the thoracolumbar spine 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran.  The Board understands his belief that his symptoms warrant a disability rating in excess of 20 percent.  However, the Board finds that the VA examinations, VA and private treatment records, outweigh the Veteran's contentions that his low back disability symptoms warrant an excess of 20 percent disability rating.  Notably, although the Veteran reported flare-ups, it is observed that even when his pain was at its maximum at the June 2014 examination (8/10), he was able to forward flex to 40 degrees.  Likewise, in 2017, he did not report any flare-ups.  Thus, it is considered the rating assigned reasonably contemplates any flare-ups as may occur and is consistent with the spirit of Mitchell, supra.  

In sum, the most probative evidence of record does not support a rating in excess of 20 percent for the Veteran's lumbar spine disability.  

Radiculopathy of the bilateral lower extremities

The Veteran contends that both his radiculopathy of the lower left extremity and his radiculopathy of the lower right extremity deserve a rating in excess of 10 percent.  For the reasons explained below, the Board finds that a 10 percent rating, but no higher, for each lower extremity is warranted for the entire appeal period.

The Veteran filed his claim for an increased disability rating for his low back disability in April 2014.  Service connection was not granted for his radiculopathy of the bilateral lower extremities until October 2016-the date of the VA examination where he was first diagnosed.  

The Veteran underwent a physical examination with VA in July 2014, and there was no indication of radiculopathy.

An October 2014 VA medical record notes occasional radicular pain down the right leg, noting that the pain has not presented itself recently.  

A December 2014VA medical record indicates a diagnosis of lumbar radiculopathy.   

During the October 2016 VA examination, the VA examiner noted radicular pain and or symptoms due to radiculopathy.  He noted that it affects the Veteran's left and right lower extremities, describing the intermittent pain as mild on both sides and the paresthesia and or dysesthesias as mild on both sides.  Numbness on both sides was noted as mild with no other signs of or symptoms of radiculopathy.  The nerve roots involved were listed as L4/L5/S1/S2/S3 (sciatic nerves).  The severity for both sides was described as mild.  

During the November 2017 VA examination, the examiner noted that there was no constant pain on either lower extremity.  He noted that it affects the Veteran's left and right lower extremities, describing the intermittent pain as usually dull and mild on the right side, but no pain was indicated on the left side.  Paresthesias and or dysesthesias noted as mild on the right side and none on the left side.  There was no numbness indicated on either side.  There were no other signs of or symptoms of radiculopathy.  The nerve roots involved were listed as L4/L5/S1/S2/S3 (sciatic nerves), only in referencing the right side.  The severity for the right side was indicated as mild and the left side was not affected.  

After review of the evidence, the Board finds that for the entire appellate period a 10 percent rating is warranted, but no higher, for each lower extremity.  The Board finds, however, that the most probative evidence of record does not show moderate incomplete paralysis of the sciatic nerve, and a rating in excess of 10 percent is not warranted.  

The Board notes that prior to October 2016, there is minimal evidence regarding his radiculopathy, but finds his reports of radicular pain, prior to that time, credible.  The most probative evidence of record shows that his radicular symptoms are no more than mild in nature.  In this vein, the Board finds that a 10 percent rating, but no higher, is warranted for the entire appeal period.  

The preponderance of the evidence is against a finding supporting a higher rating under applicable diagnostic criteria under the Diseases of the Peripheral Nerves and Diagnostic Code 8520.  The Veteran presented with intermittent, dull pain on the left and right lower extremities, mild paresthesias and/or dysesthesias in both lower extremities, and mild numbness in both lower extremities.  At no time during the appeal period has he had moderate incomplete paralysis of the sciatic nerve, and this is consistent with the lay and medical evidence of record.  Therefore a 20 percent disability rating is not assigned.  

In fact, the November 2017 VA examination report indicates that the Veteran's radiculopathy of the right lower extremity remained mild, and the radiculopathy of the left lower extremity improved.  

The Veteran is not entitled to a higher disability rating because the most probative evidence of record does not show that he has moderate, incomplete paralysis of the sciatic nerves.

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran.  The Board understands his belief that his symptoms warrant disability ratings in excess of 10 percent, but finds the Veteran is not competent to determine whether his radiculopathy meets the criteria for a higher rating.  Moreover, the Board finds that the VA examinations, and VA treatment records, outweigh the Veteran's contentions that his symptoms of radiculopathy of his bilateral lower extremities warrant a rating in excess 10 percent.  

For the entire period on appeal, a 10 percent rating, but no higher, for radiculopathy in each lower extremity is warranted.  


ORDER

An evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

A 10 percent rating, but no higher, for radiculopathy of the left lower extremity is warranted for the entire appeal period.

A 10 percent rating, but no higher, for radiculopathy of the right lower extremity is warranted for the entire appeal period.


REMAND

A review of the record reflects that the Veteran filed a timely notice of disagreement and a statement of the case has not been issued.  A notice of disagreement is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  

In an October 2017 rating decision the RO granted a noncompensable rating for his service-connected residuals of epididymitis, a 10 percent disability rating for his service connected right knee osteoarthritis, and denied service connection for left knee disability.  The Veteran filed a notice of disagreement in November 2017.  Here, the Veteran's November 2017 statement expressing his disagreement with the rating decision was timely as it was received by VA less than a month after issuance of the October 2017 rating decision.  

As the RO did not addresses these claims in a statement of the case, the Board finds that a remand is necessary for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)


The AOJ should issue a statement of the case to the Veteran addressing the issues of entitlement to increased ratings for the service-connected residuals of epididymitis and service connected right knee osteoarthritis, and entitlement to service connection for left knee disability.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


